       Case 2:20-cr-00105-KJM Document 11 Filed 06/23/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     DONLEY THOMPSON
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                   )   Case No. 2:20-mj-00086-KJN
                                                 )
12                     Plaintiff,                )
                                                 )   STIPULATION OF FACTS GOVERNING
13   vs.                                         )   DETENTION HEARING
                                                 )
14   DONLEY THOMPSON,                            )   Date: June 25, 2020
                                                 )   Time: 2:00 P.M.
15                    Defendant.                 )   Judge: Hon. Kendall J. Newman
                                                 )
16                                               )

17          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Justin Lee, Assistant United States Attorney, counsel for Plaintiff, and Heather
19   Williams, Federal Defender, through Assistant Federal Defender Jerome Price, attorney for
20   Donley Thompson that the magistrate judge may find that as to the following facts there is no
21   dispute and such facts shall govern as stipulated facts in the scheduled detention hearing:
22
23   If San Francisco Deputy Sheriff Renaldo Rodriguez were called to testify he would establish:
24          1. Donley Thompson is not a “validated” gang member. When asked by Pretrial
25              Services whether Mr. Thompson was in a gang, Deputy Rodriguez browsed the jail
26              classification database, which merely noted that Mr. Thompson was affiliated with
27              the Harbor Road street gang for classifications purposes if he was in custody at the
28
                                                      -1-
       Case 2:20-cr-00105-KJM Document 11 Filed 06/23/20 Page 2 of 2


 1             San Francisco County Jail. The defense disputes that he is a member of a gang

 2             (validated or otherwise). The government does not intend to produce evidence on this

 3             point. This stipulation is responsive to the Pretrial Services report dated 6/12/2020,

 4             which asserts that Mr. Thompson is a “validated member of the Harbor Road street

 5             gang within the area of Hunter's Point, San Francisco.”

 6
 7   IT IS SO STIPULATED.

 8
                                                 HEATHER E. WILLIAMS
 9                                               Federal Defender

10
     Date: June 23, 2020                         /s/ Jerome Price
11                                               JEROME PRICE
                                                 Assistant Federal Defender
12                                               Attorneys for Defendant
                                                 DONLEY THOMPSON
13
14
     Date: June 23, 2020                         McGREGOR W. SCOTT
15                                               United States Attorney
16                                               /s/Justin Lee
17                                               JUSTIN LEE
                                                 Assistant U.S. Attorney
18                                               Attorney for Plaintiff

19
20
21
22
23
24
25
26
27
28
                                                    -2-
